Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01, of Acorn Energy, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 26, 2013 VERITION FUND MANAGEMENT LLC By: /s/ Ted Hagan Name: Ted Hagan Title: CFO VERITION MULTI-STRATEGY MASTER FUND LTD. By: Verition Fund Management LLC, its Investment Manager By: /s/ Ted Hagan Name: Ted Hagan Title: CFO /s/ Nicholas Maounis NICHOLAS MAOUNIS /s/ Ricky Solomon RICKY SOLOMON
